Wright, J.,
concurring in syllabus and judgment. I agree that the court of common pleas has subject matter jurisdiction over this case, but write separately to stress that a domestic relations court should not exercise its *206jurisdiction if the court of another state has retained continuing jurisdiction over the parties pursuant to a divorce decree, custody determination, or support order. However, it appears from the record that the California court has agreed to have the Cuyahoga County Court of Common Pleas proceed in this matter, and that the probate court in Massachusetts never obtained personal jurisdiction over the defendant. Under these circumstances, the plaintiff can proceed with her action in Ohio.